Citation Nr: 1822111	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability he asserts was incurred when he fell from a tank during service.  Although the Board regrets the delay, additional development is necessary prior to adjudication of his claim.

I.  Additional VA Examination and Opinion

The Veteran was afforded a VA examination in connection with this claim in May 2013.  At that time, the examiner noted that the Veteran reported slipping from the track of a tank; hitting and injuring his lower back; and continuing to have problems with his back thereafter.  She also noted that the Veteran reported straining his back "many times" during his post-service work as a mechanic.  The examiner diagnosed the Veteran with diffuse mild spondylosis and a minimal anterior L1 vertebral body compression deformity, but concluded that those conditions were less likely than not incurred in or caused by an in-service injury.  In support of that conclusion, she asserted that, although the Veteran's service treatment records (STRs) documented treatment for low back pain in August 1969, December 1970, and March 1971, the reported tank injury was not documented, and the treatment that was documented "conflict[ed] with the Veteran's statements."  The examiner also asserted that the Veteran's post-service work as a mechanic, with reported back strains, and as a floor stripper "more than likely contributed to his back pain."

Unfortunately, it is unclear from her discussion whether the VA examiner considered the full extent of the Veteran's in-service back complaints prior to concluding that his current disability was not related to those complaints.  Specifically, she did not acknowledge an additional in-service report of leg and back pain in May 1969 or a description, included in a December 1970 treatment record she did acknowledge, of the Veteran's low back pain as a "long problem."  Moreover, it appears the examiner dismissed the Veteran's description of his in-service injury solely because it was not explicitly discussed in his STRs.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The Board also notes that the VA examiner asserted that the Veteran's post-service work as a mechanic and floor stripper "likely contributed to his back pain," but provided no definitive explanation as to why she determined that his in-service complaints did not also contribute to that pain.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Finally, the Veteran has asserted that the VA examiner misinterpreted the statements-presumably regarding post-service back strains-he made during the examination, but he has not yet provided information to correct that reported history.

For all of the foregoing reasons, the Board finds that an additional VA examination and an additional medical opinion are needed on remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided).

II.  Service Personnel Records

Additionally, the Veteran has reported that he was placed on a physical profile for approximately three weeks in connection with his in-service back injury.  His STRs include a profile associated with excision of a ganglion from his right wrist, but do not include a profile associated with a back injury.  However, the Veteran's service personnel records, which could also contain records relevant to any activity restrictions and/or physical profiles, have not yet been sought.  Thus, those records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a) Please ask the Veteran to clarify how the May 2013 VA examiner misinterpreted his history of low back injuries and symptoms.

(b) For each of the Veteran's current low back diagnoses, including but not limited to diffuse mild spondylosis and a minimal anterior L1 vertebral body compression deformity, is it at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service?  Please explain why or why not, specifically considering and discussing (1) the Veteran's credible report that he initially experienced back symptoms during service, after falling from the tracks of a tank to the ground and hitting his low back; and (2) the in-service treatment he received for low back symptoms (in May 1969, August 1969, December 1970, and March 1971).

(c) Please also discuss whether the arthritis identified in the Veteran's low back at least as likely as not developed within a year of his discharge from service, and explain why or why not.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his agent and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

